Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to Amendment & Remarks filed on 10/29/2021 regarding patent application 16/651,184 and Preliminary Amendment concurrently filed on 03/26/2020.  Claims 1 – 24 were originally filed in the application.  Claims 20 – 21 and 23 – 24 had been cancelled and no claim had been added in the Preliminary Amendment.  Claims 2 – 3 and 5 – 6 have been cancelled and no claim has been added in the Amendment filed 10/29/2021.  Claims 1, 4, 7 – 19 and 22 remain pending in the application.

Reasons for Allowance
2.	Claims 1, 4, 7 – 19 and 22 are allowed over the prior art of record.   An examiner's statement of reasons for allowance is given in the following: 
	Claims 1, 4 and 7 – 15 are allowed because independent Claim 1 has been amended incorporating allowable subject matter of Claims 2, 3, 5 and 6 cited in the Office Action mailed 08/25/2021.
	Claims 16 – 19 and 22 are allowed because independent Claim 16, which was allowed in the aforementioned Office Action mailed, has been rewritten in an independent format including all limitations of its original parent claim (i.e., original Claim 1).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun J. Lin whose telephone number is (571) 272[Symbol font/0x2D]1899.  The examiner can normally be reached on Monday to Friday from 9:00am to 6:00pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

  
/SUN J LIN/Primary Patent Examiner, Art Unit 2851